DISMISSED and Opinion Filed February 27, 2020




                                                                   In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                        No. 05-20-00184-CR

                                       IGNACIO ZARATE-GARCIA, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                                 On Appeal from the 283rd Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. F19-75223-T

                                           MEMORANDUM OPINION
                                  Before Justices Partida-Kipness, Nowell, and Evans
                                               Opinion by Justice Nowell
           Ignacio Zarete-Garcia appeals his conviction for aggravated sexual assault of a child.

Although the trial court imposed an agreed twenty-five-year sentence on September 26, 2019,

appellant did not file his notice of appeal until January 24, 2020. 1 Because appellant’s notice of

appeal is untimely, we dismiss the appeal for want of jurisdiction.

           A defendant perfects an appeal by filing with the trial court clerk, within thirty days after

the date sentence was imposed, or within ninety days after sentencing if the defendant timely filed

a motion for new trial, a written notice of appeal showing his desire to appeal. See TEX. R. APP.

P. 25.2(b–c), 26.2(a). A timely filed notice of appeal is required to invoke this Court’s jurisdiction.


     1
        Appellant’s notice of appeal reflects he executed it on January 24, 2020. It was postmarked on January 27, 2020, and it was received for
filing on January 31, 2020. Because appellant is incarcerated, he is deemed to have filed his notice of appeal, under the “prisoner mailbox rule,”
when it was delivered to prison authorities for mailing, a date no earlier than January 24, 2020. See Campbell v. State, 320 S.W.3d 338, 342 (Tex.
Crim. App. 2010) (explaining prisoner mailbox rule).
Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed

notice of appeal, we must dismiss the appeal for want of jurisdiction. Id.

       The judgment shows the trial court imposed appellant’s sentence on September 26, 2019.

The clerk’s record does not show appellant filed a motion for new trial. Therefore, appellant’s

notice of appeal was due on Monday, October 28, 2019. See TEX. R. APP. P. 4.1(a), 26.2(a).

Because appellant’s notice of appeal is untimely, we must dismiss the appeal for want of

jurisdiction. Castillo, 369 S.W.3d at 198.

       We dismiss the appeal for want of jurisdiction.




                                                  /Erin A. Nowell/
                                                  ERIN A. NOWELL
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200184F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IGNACIO ZARATE-GARCIA, Appellant                   On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-20-00184-CR         V.                      Trial Court Cause No. F19-75223-T.
                                                    Opinion delivered by Justice Nowell.
 THE STATE OF TEXAS, Appellee                       Justices Partida-Kipness and Evans
                                                    participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 27th day of February, 2020.




                                              –3–